CLEARY GOTTLIEB STEEN & HAMILTON LLP                                                          VICTOR I. LEWKOW
                                                                                              LEE C. SUCHHEIT
                                                                                              THOMAS J. MOLONEY
                                                                                                                         SANDRA L. FLOW
                                                                                                                         FRANCISCO L. CESTERO
                                                                                                                         FRANCESCA L. ODELL
                                                                                                                                                 DAVID H. HERRINGTON
                                                                                                                                                 KIMBERLY R. SPOERRI
                                                                                                                                                 AARON J. MEYERS
                                                                                              DAVID G. SABEL             WILLIAM L. MCRAE        DANIEL C. REYNOLDS
                                                                                              JONATHAN I, BLACKMAN       JASON FACTOR            ABENAA. MAIN00
                                                                                              YDRIN Z. REICH             JOON H. KIM             HUGH C. CONVOY, JR.
                                                                                              RICHARD Ѕ. LINGER          MARGARET S. PEPONIS     JOSEPH LANZKRON
                      One Liberty Plaza                                                       JAMESA, DUNCAN
                                                                                              STEVEN M. LOEB
                                                                                                                         LISA M. SCHWEITZER
                                                                                                                         JUAN G. GIRALDEZ
                                                                                                                                                 MAURICE R. GINDI
                                                                                                                                                 KATHERINE R. REAVES

                   New York, NY 1000 6-1470
                                                                                              CRAIG в.. UNID             RUINE MCLAUGHLIN        RIHUL MUKHI
                                                                                              NICOLAS GRABAR             BREON S. PEACE            ~E9~UENT F~~TN EAS
                                                                                              CHRISTOPHER E. AUSTIN      MEREDITH E. KOTLER
                       T: +1 212 225 2000                                                     HOWARD. S. ZELBO
                                                                                              DAVID E. BRODSKY
                                                                                                                         CHANTAL E. KORDULA
                                                                                                                         BENET J. O'REILLY
                                                                                                                                                 SANDRA M. POCKS
                                                                                                                                                 G. DOUGLAS BORISKY

                       F: +1212 225 3999
                                                                                              ARTHUR H. KORN             ADAM E. FLEISHER        JUDITH KIESEL
                                                                                              RICHARD J. COOPER          GEIN A. O'NEAL          DAVID E. WEBB
                                                                                              JEFFREY U. LEWIS           GLENN P. MCGRORY        PENELOPE L. CHRISTOPHOROU
                                                                                              PAULJ. SHIM                MATTHEW P. SALERNO      DIAZ S. MORAL
                       clearygottlieb.com                                                     STEVEN L. WILNER
                                                                                              ERIKA W. NIJENHUIS
                                                                                                                         MICHAEL J. ALBINO
                                                                                                                         VICTOR L. HOU
                                                                                                                                                 MARY E. ALCOCK
                                                                                                                                                 HEIDE H. ILGENFRITZ
                                                                                              ANDREE DE LA CRUZ          ROGER A. COOPER         KATHLEEN M. EIBERGER
                                                                                              DAVID C. LOPEZ             AMY R. SHAPIRO          WALLACE L. LINGON. JR.
                                                                                              JAMES L. BROMLEY           JENNIFER KENNEDY PARK   AVRAM E. LUFT
                                                                                              MICHAELA. GERSTENZANG      ELIZABETH LENAI         ANDREW WEAVER
                                                                                              LEWIS J. LIMAN
       WASHINGTON, D.C. • PARIS. BRUSSELS • LONDON • MOSCOW                                   LEV L. DASSIN
                                                                                                                         LUKE A. BAREFOOT        HELENA K. GRANNIS
                                                                                                                         PAMELA L. MARCOGLIEGE   JOHN V. HARRISON
                                                                                              NEIL I. WHORISKEY
        FRANKFURT COLOGNE • ROME • MILAN • HONG KONG                                          JORGE U. JUANTORENA
                                                                                                                         PAUL M. TIGER           CAROLINE F. HAYDAY
                                                                                                                         JONATHAN S. KOLOUNER.   NEIL R. MARVEL
                                                                                              MICHAEL D. WEINBERGER
       BEIJING • BUENOSAIRES • sAoPAULO. ABU DHABI • SEOUL                                    DAVID LEIN WAND
                                                                                                                         DANIEL ILAR
                                                                                                                         MEYER H. FEDIDA
                                                                                                                                                 HUMAYUN KHALID
                                                                                                                                                 KENNETH 5. BLAZEJEWSKI
                                                                                              DIANA L. WOLLMAN           ADRIAN R. LEIPSIC       ANDREA M. BASHAM
                                                                                              JEFFREY A. ROSENTHAL       ELIZABETH VICENS        LAURA BAGARELLA
                                                                                              ETHAN A. KLINGSBERG        ADAM J. BRENNEMAN       SHIRLEY M. LO
                                                                                              MICHAEL D. DAYAN           ARIE. IAACKIVNON        JONATHAN D.W. GIFFORD
                                                                                              CARMINE D. BOCCUZZI, JR,   JAMES E. LANGSTON       SUSANNA E. PARKER
                                                                                              JEFFREY D. KARPF           JARED GERBER             RESIBENT COUNSEL
                                                                                              KIMBERLY BROWN BLACKLOW    COLIN D. LLEVO
                                                                                              ROBERT J. RAYMOND
                        D: +1 212 225 2490                                                                                                       LOUISE M. PARENT
                                                                                                                         COREY M. GOODMAN
                                                                                              SUNG K. KANU               RIGHI CUTIR'             of cou~sei
                       jblackman®cgsh.com                                                     LEONARDO. JACOBY           JANE YIN LARF




                                                                                      March 11, 2019
    BYECF

    The Honorable Cheryl L. Pollak
    United States Magistrate Judge
    United States District Court, Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201


                Re: Freeman v. HSBC Holdings plc, 14-cv-6601-DLI-CLP ("Freeman 1")
                    Freeman v. HSBC Holdings plc, 18-cv-7359-DLI-CLP ("Freeman II")


    Dear Judge Pollak:

           We write on behalf of the Defendants (other than Bank Saderat) in Freeman I and
    Freeman II in response to Plaintiffs' March 7, 2019 letter to the Court. (Freeman I, Dkt.
    No. 215; Freeman II, Dkt. No. 47.) Plaintiffs' letter asks the Court (a) to lift its Order in
    Freeman ' that "[d]iscovery [be] held in abeyance pending motion practice" in Freeman I (Dkt.
    No. 37) (the "Stay Order"), and (b) to permit Plaintiffs to initiate discovery in Freeman II.
    Defendants respectfully submit that Plaintiffs' request should be denied.

            Plaintiffs' letter is the third request they have made to lift the discovery stay in Freeman
    I; they previously made the same request in an August 17, 2018 letter to the Court (Dkt. No. 167)
    and during the November 7, 2018 conference with the Court (Dkt. No. 211). The Stay Order by
    its terms provides that the discovery stay will remain in place during the pendency of the motion
    to dismiss in Freeman I (Dkt. No. 37), and that motion remains pending. Lifting the stay in

           The Defendants on whose behalf this letter is submitted are HSBC Holdings PLC,
            1

   HSBC Bank PLC, HSBC Bank Middle East Limited, HSBC Bank USA, N.A., Barclays Bank
   PLC, Standard Chartered Bank, The Royal Bank of Scotland N.V., Credit Suisse AG, and
   Commerzbank AG.


                     Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity has arr office in each of the cities listed above.
The Honorable Cheryl L. Pollak p. 2


Freeman I and permitting the initiation of discovery in Freeman II are inappropriate and
unwarranted for all the reasons set forth in Defendants' August 14, 2018 letter to the Court
opposing Plaintiffs' first request to lift the Stay Order. (Freeman I, Dkt. No. 168 (copy enclosed
for the Court's convenience).) Plaintiffs' letter offers no reason for lifting the discovery stay,
and nothing has changed since their last two requests that would warrant doing so.

        There have, however, been other recent developments that support holding discovery in
abeyance in both cases. In late December 2018, three new cases under the Anti-Terrorism Act
("ATA"), in addition to Freeman II, were filed in this District arising out of the same general
series of alleged events as in the two Freeman cases: Tavera v. HSBC Bank USA, N.A., 18-cv-
073 12-LDН-ЅJВ; Stephens v. HSBC Holdings plc, 18-cv-07439-RJD-CLP; and Donaldson v.
HSBC Holdings plc, 18-ev-07442-LDH-JO. In each case, the parties appropriately stipulated
that the case should be stayed in its entirety—not just with respect to discovery—pending
decision on the motion to dismiss in Freeman I, and the court in each case "so ordered" those
stipulations. (See Tavera, Dkt. No. 44 (Judge DeArcy Hall); Stephens, Dkt. No. 7 (Judge
Deane); Donaldson, Mar. 5, 2019 text order (Magistrate Judge Orenstein).)

        In addition, a second O'Sullivan ATA case ("O'Sullivan II") was filed in late December
2018 in the Southern District of New York, and was assigned to Judge Swain as related to
O'Sullivan I, in which defendants' motion to dismiss has been fully briefed since July 2018.2
The parties in O'Sullivan II, like the parties in Tavera, Stephens, and Donaldson, recently
stipulated that the case should be stayed in its entirety pending decision on the motion to dismiss
in O'Sullivan I, and Magistrate Judge Gorenstein "so ordered" that stipulation. (O'Sullivan II,
Dkt. No. 9.)

      Accordingly, Defendants respectfully request that the Court maintain its Stay Order in
Freeman I and reject Plaintiffs' request to initiate discovery in Freeman II.



                                                  Respectfully submitted,



                                                  Jonathañ I. ВY~a~kman
                                                                 с


Enclosure

cc:    Counsel of Record (by ECF)


       2 See O'Sullivan v. Deutsche Bank, 18-cv-12325-LTS-GWG (filed Dec. 29, 2018);
O'Sullivan v. Deutsche Bank, 17-cv-8709-LTS-GWG (filed Nov. 9, 2017). In O'Sullivan I,
Magistrate Judge Gorenstein granted a stay of discovery, finding that defendants "have made a
strong showing that they are likely to succeed on their motion to dismiss" (O'Sullivan 1, Dkt. No.
118 at 14), and Judge Swain overruled plaintiffs' objections to that stay order on August 20,
2018 (O'Sullivan I, Dkt. No. 154 at 1).
